625 F.2d 79
UNITED STATES of America, Plaintiff-Appellee,v.Jake H. DAVIS, Jr., Barry Gene Spence, Lloyd D. Murray,Manuel Enrique Puig-Arrango and Honorio Montanez,Defendants-Appellants.
No. 79-5484.
United States Court of Appeals, Fifth Circuit.
Aug. 29, 1980.

Appeals from the United States District Court for the Southern District of Georgia; B. Avant Edenfield, Judge.
Jack Friday, Savannah, Ga., for Spence.
Alvin E. Entin, North Miami Beach, Fla., Michael Lipsky, Miami, Fla., Clyde M. Taylor, Jr., Tallahassee, Fla., for Murray, Puig-Arrango and Montanez.
Melissa S. Mundell, David Roberson, Asst. U.S. Attys., Savannah, Ga., for plaintiff-appellee.
Before RONEY, KRAVITCH and TATE, Circuit Judges.
PER CURIAM.


1
The United States has moved to dismiss the appeal of Manuel Enrique Puig-Arrango on the ground that he has violated the conditions of his appeal bond and fled the jurisdiction of the court.  Accordingly, since the defendant is not presently subject to the jurisdiction of the court below, Smith v. United States, 94 U.S.  (4 Otto) 97, 24 L.Ed. 32 (1876), his appeal is dismissed without prejudice, see Estrada v. United States, 585 F.2d 742 (5th Cir. 1978).  See also Molinaro v. New Jersey, 396 U.S. 365, 90 S.Ct. 498, 24 L.Ed.2d 586 (1970).


2
APPEAL DISMISSED WITHOUT PREJUDICE.